Title: From Thomas Jefferson to Benjamin Bankson, [5 April 1792]
From: Jefferson, Thomas
To: Bankson, Benjamin


          
            Sir
            Philadelp[hia 5 Apr. 1792]
          
          The vacancy in my office, [which is the subje]ct of your letter of this morning, was given three [days] ago to a Doctr. Pfeiffer, who is now at work in the office; and the business not requiring any additional aid it is not in my power to avail myself of the offer of service you have been pleased to make.-I am Sir your very humble servt,
          
            Th: Jefferson
          
        